Citation Nr: 1423752	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-04 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for depression with psychotic features, to include as due to the receipt of multiple immunization shots in service.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO.

A review of the Virtual VA paperless claims processing system reveals the May 2014 appellant brief.  Presently, there are no documents uploaded onto the Veterans Benefits Management System.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

This matter must be remanded in order to afford the Veteran a personal hearing before the Board at the RO.  On his VA Form 9 received in February 2011, the Veteran requested a Travel Board hearing.  The record reflects that such hearing has not yet been scheduled.  Therefore, the hearing should be scheduled accordingly.

Because the failure to afford the appellant a hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing with a Veterans Law Judge at the RO in accordance with his request at the earliest possible opportunity.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



